        Case 1:19-cv-01278-RBW Document 119 Filed 12/07/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                            ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

December 4, 2020, via teleconference, it is hereby

       ORDERED that, on or before January 15, 2021, in light of the grant of a full and

unconditional pardon to General Michael T. Flynn by the President and General Flynn’s

acceptance of the pardon, to the extent that any typewritten narratives of the FD-302 forms

created by the Federal Bureau of Investigation (“FBI”) in conjunction with Special Counsel

Robert Mueller’s investigation into Russian interference in the 2016 United States presidential

election concern General Flynn, the United States Department of Justice (the “Department”)
        Case 1:19-cv-01278-RBW Document 119 Filed 12/07/20 Page 2 of 2




shall (1) re-process the typewritten narratives and (2) produce to the plaintiffs all non-exempt

portions of the re-processed typewritten narratives. It is further

       ORDERED that, until otherwise ordered by the Court, the Department shall, on a

monthly basis, process at least five hundred (500) pages of the remaining records responsive to

the plaintiffs’ requests for the FD-302 forms created by the FBI in conjunction with Special

Counsel Mueller’s investigation (unless fewer than five hundred (500) pages remain, in which

case the remaining balance shall be processed) and produce to the plaintiffs, on or before April 1,

2021, and thereafter on the first day of every month (or on the next business day if the first is not

a business day or is a holiday) until production has been completed, the non-exempt portions of

these records.

       SO ORDERED this 7th day of December, 2020.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                  2
